8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.CIRCUIT COURT OF BALTIMORE COUNTY, MARYLAND;  Maryland RapeShield Statute;  Maryland Jury Instructions MPJI;William D. Schaefer, Governor;  Unknown,Defendants-Appellees.
No. 93-6798.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Henry Clifford Byrd, Sr., Appellant Pro Se.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders sua sponte denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his Motion for Reconsideration under Fed.  R. Civ. P. 59(e).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Byrd v. Circuit Court for Baltimore County, No. CA-921990-S (D. Md. July 1 & 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED